UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
AMERICAN CIVIL LIBERTIES UNION,            )
  AMERICAN CIVIL LIBERTIES UNION           )
  FOUNDATION,                              )
                                           )
                  Plaintiffs,              )
                                           )
      v.                                   ) Civ. No. 08-437 (RCL)
                                           )
DEPARTMENT OF DEFENSE,                     )
  CENTRAL INTELLIGENCE AGENCY,             )
                                           )
                  Defendants.              )
__________________________________________)

                                            ORDER

       Upon remand from the Court of Appeals, this Court held a status conference in this

matter on June 22, 2009. In accordance with that proceeding, it is hereby

       ORDERED that plaintiff’s unopposed oral motion to vacate this Court’s Memorandum

Opinion and Order of October 29, 2008 is GRANTED; and it is further

       ORDERED that briefing as to summary judgment shall be conducted according to the

following schedule:

              Defendants’ Motion for Summary Judgment              By August 18, 2009

              Plaintiffs’ Opposition                               By September 8, 2009

              Defendants’ Reply                                    By September 22, 2009

       SO ORDERED.



              Signed by Royce C. Lamberth, Chief Judge, on June 26, 2009.